Mr. Justice Wolf
delivered the opinion of the court.
In a complaint for carrying a lmife (cuchillo) it is not necessary to express the length of the weapon, although such a specification might be necessary if the defendant was charged with carrying a pocket-knife.
Neither is it necessary to negative all the exceptions contained in the law. They are not a part of the definition. People v. Cortés, 24 P.R.R. 195, and People v. Rosenstadt, 28 P.R.R. 896.
On the other hand, we are not satisfied from the evidence that the defendant actually carried a prohibited weapon. With the exception of one witness, no one present saw him in possession of such a weapon. The only person who so testified against the defendant was the wife of a man with whom the defendant had had a struggle, and she does not make it very clear that the defendant really bore the weapon. Under the circumstances, as the fiscal suggests a reversal, we accede to the suggestion.
Mr. Justice Hutchison took no part in the decision of this case.